EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Hwa on 02/12/2021.
The application has been amended as follows: 

	In claim 1, line 12, “opening” has been changed to  -- through-hole --.
	In claim 11, line 9, “configured to be” has been deleted.
	In claim 11, line 11, “opening” has been changed to  -- through-hole --.
	In claim 18, line 1, “is configured to have” has been changed to  -- has --.
	

The following is an examiner’s statement of reasons for allowance: 
Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a method of assembling reversible headwear including providing the reversible headwear with a through-hole extending from the first surface to the second surface of the headwear body, and connecting a pom-pom to the headwear body such that the connection allows movement of the connected pom-pom through the 
Claim 11 and the claims dependent thereon are allowable because the prior art does not disclose or suggest headwear comprising a reversible headwear body with a through-hole extending from the first surface to the second surface thereof and a pom-pom which is connected to the headwear body such that the connection allows movement of the connected pom-pom through the through-hole so that the connected pom-pom can be positioned over the through-hole, on or over the outer surface of the headwear, when the headwear body is configured with either surface as the outer surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AMY VANATTA/Primary Examiner, Art Unit 3732